Case 0:19-cv-62082-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR SOUTHERN DISTRICT OF FLORIDA
                               FT. LAUDERDALE DIVISION

 GEORGES ROUMAIN,                              )
                                               )
             PLAINTIFF,                        )
                                               )
 vs.                                           )       CASE NO.: ________
                                               )
 FEDERAL EXPRESS CORP.,                        )
                                               )
                                               )
        DEFENDANT.                             )


                        NOTICE OF REMOVAL OF CIVIL ACTION
                       UNDER 28 U.S.C. §§ 1331 [SUBJECT MATTER]
                        and 1332 [DIVERSITY], and 28 U.S.C. §1441


        The Defendant, Federal Express Corporation (FedEx), files this Notice of Removal

 (Notice), hereby removing the state action, Case No. CACE 19014382, from the Broward County

 Circuit Court, Seventeenth Judicial Circuit (Civil Division), herein referred to as “State Court

 Action,” to the United States District Court for the Southern District of Florida (Ft. Lauderdale

 Division) on the basis of subject matter and diversity jurisdiction, pursuant to 28 U.S.C. sections

 1331, 1332, and 1441.

        1.      On or about June 28, 2019, the State Court Action was commenced against FedEx

 entitled Geroges Roumain v. Federal Express Corporation. FedEx was served on July 22, 2019.

 Attached hereto as Exhibit A is the State Court Action. Counsel for FedEx secured an extension

 of time up to and including August 28, 2019 to respond to the State Court Action.

                  SUBJECT MATTER JURISDICTION (28 U.S.C. § 1331)

        2.      In the State Court Action, Plaintiff alleges claim(s) under Title VII of the Civil

 Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Civil Rights Act of 1866 (42 U.S.C. §1981),

 herein referred to as “Federal Claims,” and the Florida Civil Rights Act of 1992, § 760.10, et seq.,

                                                   1
Case 0:19-cv-62082-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 2 of 4




 Fla. Stat., herein referred to as “State Claims.” Exhibit A, Complaint ¶¶ 1, 3, 10-13, 41, 45, 47-49,

 52, 54-57. Plaintiff asserts claims of race and national origin discrimination, and retaliation. Id.

 ¶¶ 17-20, 39. This Court has original subject-matter jurisdiction over Plaintiff’s Federal Claims,

 and this Court has supplemental jurisdiction over the State Claim pursuant to 28 U.S.C. § 1367.

 Therefore, FedEx may remove this action pursuant to 28 U.S.C. §§ 1331 and 1441, because

 Plaintiff presents a federal question to be resolved.

                      DIVERSITY OF CITIZENSHIP (28 U.S.C. § 1332)

        3.      In the State Court Action, Plaintiff is “a resident of Broward County, Florida[.]”

 Complaint, ¶ 4.

        4.      Plaintiff asserts he is a resident of Broward County, Florida (Complaint ¶ 4), and

 FedEx “is a foreign business organized under the laws of Delaware” (Complaint ¶ 5). Complete

 diversity of citizenship exists between a Florida resident and Delaware corporation. There are

 no individual defendants.

        5.      The Complaint contemplates and asserts an amount more than $75,000, exclusive

 of interest and costs. Plaintiff repeatedly asserts in the WHEREFORE sections of the Complaint

 damages claims for (1) compensation for lost wages, benefits and other remuneration; (2) front

 pay; (2) punitive damages; and (3) attorney’s fees.

        6.      Plaintiff was terminated on or about December 29, 2016 (Complaint ¶ 39).

 Plaintiff’s hourly rate of pay was $18.37/hr at the time of his termination. Exhibit B, Douglas

 Decl. ¶ 5, Exhibit 1 (workday summary). Assuming he worked 40 hours a week, his weekly

 income is $734.80. There are 133 weeks between December 29, 2017 (employment termination

 date) and July 22, 2019 (date complaint served), giving him a backpay amount of $97,728.40,

 exceeding the $75,000 removal requirement for diversity cases.



                                                   2
Case 0:19-cv-62082-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 3 of 4




        8.       Based on the above, this Court has jurisdiction over Plaintiff’s claims based upon

 diversity of citizenship (28 U.S.C. § 1332). Therefore, this suit may be removed to this Court

 pursuant to the provisions of 28 U.S.C. § 1441.

        9.       All process, pleadings and orders that have been served on the FedEx are attached

 as Exhibit A.

                                  TIMELINESS OF REMOVAL

        10.      This Notice is timely brought. Service on FedEx occurred on or about July 22,

 2019. Therefore, pursuant to 28 U.S.C. § 1446(b), this Notice is being filed within 30 days after

 the service of summons upon the defendant.

        11.      Removal venue is appropriate because the Ft. Lauderdale division of the federal

 court embraces the place where the State Court Action is pending.

                        NOTICE TO STATE COURT AND PLAINTIFF

        12.      Contemporaneous with the filing of this Notice, FedEx has given the State Court

 written notice of the removal.



 DATED: August 19, 2019                            Respectfully submitted,



                                                   By: /s/ Allison Wiggins
                                                       Allison Wiggins, Esq.
                                                       Fla. Bar No. 105733
                                                       Email: awiggins@littler.com
                                                       Jeffrey B. Jones, Esq.
                                                       Fla. Bar No. 39950
                                                       Email: jbjones@littler.com
                                                       Littler Mendelson, P.C.
                                                       111 North Orange Avenue
                                                       Suite 1750
                                                       Orlando, FL 32801
                                                       Telephone: (407) 393-2900
                                                       Fascimile: (407) 393-2929

                                                   3
Case 0:19-cv-62082-RKA Document 1 Entered on FLSD Docket 08/20/2019 Page 4 of 4




                                                      and

                                                      Frederick L. Douglas (motion for admission
                                                      pro hac vice to be filed)
                                                      Brian Coleman (motion for admission pro
                                                      hac vice to be filed)
                                                      Federal Express Corporation
                                                      3620 Hacks Cross Rd.
                                                      Bldg. B, 3rd Fl.
                                                      Memphis, TN 38125

                                                      Attorneys for Defendant Federal Express




                                CERTIFICATE OF SERVICE

        I hereby certify that I have served a true and correct copy of the foregoing via this Court’s

 ECF filing system on this 19th day of August, 2019 to the following address:

                                     Patrick K. Elliott, Esquire
                           The Law Office of Patrick K. Elliott, PLLC
                                  100 S. Ashley Drive, Suite 600
                                         Tampa, FL 33602
                                        O: (813) 379-3090
                                         F: (813) 261-3542
                        Email: elliottp@employmentandconsumerlaw.com
                          assistant@employmentandconsumerlaw.com


                                              /s/ Allison Wiggins
                                              Allison Wiggins, Esq.




                                                 4
